DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11069570 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
17349063
11069570 B2
1. A method, comprising: depositing, on a semiconductor substrate, a photoresist layer comprising a bottom anti- reflective coating (BARC) material; forming an opening in the photoresist layer and a portion of the semiconductor substrate; depositing a conductive material in the opening and over the photoresist layer; and planarizing the conductive material and the semiconductor substrate.
1. A method of forming an interconnect structure, comprising: providing a semiconductor substrate; depositing a photoresist and a bottom anti-reflective coating (BARC) layer on the semiconductor substrate; forming an opening in the photoresist and the BARC layer and a portion of the semiconductor substrate; depositing a conductive material in the opening at a first speed and over the photoresist and the BARC layer at a second speed, wherein the first speed is greater than the second speed; and planarizing the conductive material and the semiconductor substrate.


2. The method of claim 1, further comprising: forming a photoresist comprising the BARC material by introducing a conductive material into a photoresist polymer, wherein depositing the photoresist layer comprises spin coating the photoresist comprising the BARC material.
2. The method of claim 1, wherein depositing the photoresist and the BARC layer on the semiconductor substrate comprises depositing the photoresist and the BARC layer as a single layer.
9. A method, comprising: disposing a photoresist and a bottom anti-reflective coating (BARC) layer on a semiconductor substrate; forming an opening in the photoresist and the BARC layer and the semiconductor substrate; electroplating a conductive material in the opening and over the photoresist and the BARC layer; and planarizing the semiconductor substrate.
11. A method, comprising: depositing a photoresist and a bottom anti-reflective coating (BARC) layer on a semiconductor substrate; forming an opening in the photoresist and the BARC layer and the semiconductor substrate; depositing, via an electroplating process, a conductive material in the opening at a first speed and over the photoresist and the BARC layer at a second speed, wherein the first speed is greater than the second speed; and planarizing the semiconductor substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6753249 B1; Chen).
Regarding claim 14, Chen discloses a method, comprising: disposing, on a substrate (Fig. 1, 10/12/14/15/16; Column 4), a photoresist layer  (Fig. 1, 18; Column 4) comprising a bottom anti-reflective coating (BARC) material (Fig. 1, 17; Column 4); removing a portion of the substrate and the photoresist layer on the portion of the substrate to form a trench (Fig. 1, 19; Column 4); disposing a barrier layer (Fig. 2, 20; Column 4) and a seed layer (Fig. 2, 22; Column 4) over the photoresist layer and in the trench; forming an interconnect structure (Fig. 3, 30; Column 5) over the barrier layer and the seed layer and in the trench; and planarizing (Fig. 4, CMP; Column 5 lines 19-20) the interconnect structure and the substrate.
Regarding claim 19, Chen discloses method of claim 14, wherein planarizing the interconnect structure and the substrate comprises removing the photoresist layer, performing a chemical mechanical polishing (CMP) process (Fig. 4, CMP; Column 5 lines 19-20), or a combination thereof.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6753249 B1; Chen) in view of Tsai et al. (US 20150155198 A1; Tsai) .
Regarding claim 20, Chen discloses method of claim 19, wherein removing the photoresist layer comprises performing a plasma etching process with an etching gas selected from oxygen, nitrogen, hydrogen, or a combination thereof.
Tsai discloses wherein removing the photoresist layer  (Fig. 3B 32; ¶16-17) comprises performing a plasma etching process (Fig. 2B; ¶16) with an etching gas selected from oxygen, nitrogen, hydrogen, or a combination thereof.
	Before the effective filing date of the invention the technique(s) of anisotropic plasma etching were recognized as part of the ordinary capabilities of one skilled in the art. Accordingly one of ordinary skill in the art would have been capable of applying the known technique(s) of anisotropic plasma etching to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2148 (I) (D)
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is objected to due to its dependence on claim 17.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Meagley et al. (US20060183348A1) discloses solvating a non-conductive BARC material with a polymer and spin coating to form a layer.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " forming a photoresist comprising the BARC material by introducing a conductive material into a photoresist polymer”, as recited in Claim 15, with the remaining features.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "forming a photoresist comprising the BARC material by oxidizing a photoresist polymer with chlorine, bromine, or iodine vapor”, as recited in Claim 16, with the remaining features.
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " forming a photoresist comprising the BARC material by adding metal ions to chlorine, bromine, or iodine in a photoresist polymer”, as recited in Claim 17, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816